United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NORTH
)
ISLAND NAVAL AIR STATION, San Diego, CA, )
Employer
)
__________________________________________ )
R.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1893
Issued: May 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 21, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 14, 2010 which denied his claim.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
neck, back or right shoulder injury in the performance of duty.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 18, 2009 appellant, then a 54-year-old material handler, filed a claim for
traumatic injury to his neck, back and right shoulder on February 12, 2009 after lifting and
rearranging boxes of ammunition onto a pallet. He did not stop work.
Appellant submitted February 17 and 26, 2009 treatment notes from Dr. C.M. Schindler,
an osteopath, who treated him for pain at the base of the neck radiating into his back which
began on February 12, 2009 while loading ammunition boxes. He reported being a swimmer and
heavy weight lifter who was trying to cut back on his weight lifting. Appellant reported injuring
his neck and muscles at the base of his occiput which progressed later to his upper and mid back.
He noted lifting weights the prior Thursday and his neck pain began later that day into the next
day. Dr. Schindler noted appellant’s history was significant for degenerative disease in his hips,
lumbar spine, S1 joints and knees. He diagnosed thoracic back strain and stated that it was
unclear whether the injury was work related. Dr. Schindler treated appellant for neck pain with
radicular symptoms and diagnosed intervertebral cervical disc degeneration with radiculopathy.
He released appellant to work with restrictions.
Appellant was also treated by Dr. Paul A. Jain, a Board-certified internist, on
February 17, 2009, who noted that appellant presented with a subacute onset of neck and right
shoulder pain for three days. Dr. Jain noted that appellant was an active weight lifter and
swimmer and recently underwent a left medial meniscectomy in October 2008. He diagnosed
osteoarthritis of the cervical and lumbar spine, arthralgia and left medial meniscal tear. In
reports dated February 17 to March 16, 2009, Dr. Jain treated appellant for cervical pain
secondary to degenerative disc disease of the cervical spine and bilateral shoulder pain secondary
to joint osteoarthritis and rotator cuff tendinitis. He noted appellant could work with restrictions.
Appellant submitted dispensary notes signed by a physician’s assistant dated February 17, 2009,
which noted he was treated for pain in the right side.
On April 13, 2009 the employing establishment controverted the claim as the medical
evidence did not attribute appellant’s condition to a work injury but to degenerative changes and
weight lifting activities.
By letter dated April 30, 2009, the Office advised appellant that his claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
Appellant’s claim was administratively handled to allow medical payments up to $1,500.00 but
that the merits of the claim had not been formally adjudicated. Since his employer challenged
the claim, it would formally adjudicate the claim. It requested that appellant submit additional
information including a comprehensive medical report that included a reasoned explanation of
how specific work factors or incidents contributed to his claimed neck, back or shoulder
conditions.
Appellant submitted May 16, 2009 statement noting that he was treated for cervical spine
spasms and was working subject to restrictions. He submitted an April 29, 2009 physical
examination performed by a physician’s assistant.

2

In a June 4, 2009 decision, the Office denied appellant’s claim finding that the medical
evidence was insufficient to establish that his claimed conditions were caused by the
February 12, 2009 incident at work.
On July 20, 2009 appellant requested an oral hearing which was held on
November 9, 2009. After the hearing, he submitted medical records from the employing
establishment and the Department of Veterans Affairs. Dispensary records from 1997 and 1998
noted appellant’s treatment for low back and right arm pain. A September 24, 2004 lumbar spine
x-ray revealed multilevel degenerative disc disease affecting the L4-S1 levels. An x-ray of the
cervical spine revealed multilevel degenerative changes, worse at C4-7. On March 1, 2004
appellant was treated by Juan C. Falls, Board-certified in occupational medicine, for an elbow
injury. A March 20, 2009 x-ray of the left shoulder revealed no evidence of fracture or
dislocation with osteophytosis. A March 28, 2009 magnetic resonance imaging (MRI) scan of
the shoulders revealed a moderate instrasubstance partial thickness tear of the left supraspinatus
and infraspinous tendons with tendinosis, a intrasubstance partial thickness tear of the right
supraspinatus and infraspinous tendons with tendinosis, and moderate bilateral glenohumeral
osteoarthritis with circumferential degenerative changes of the labrum bilaterally. The records
included documents from second physician’s assistants, nurses and nurse practitioners.
Appellant also submitted work injury reports from August 6, 2001 to September 14, 2005 in
which he alleged injuries to his hip, finger and elbow.
In a January 14, 2010 decision, an Office hearing representative affirmed the June 4,
2009 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of the Act, that the claim was filed within the applicable time
limitation of the Act, that an injury was sustained in the performance of duty as alleged and that
any disability and/or specific condition for which compensation is claimed is causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 357 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

3

as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS
Appellant alleged that he sustained a back, neck and right shoulder injury while lifting
ammunition onto a pallet on February 12, 2009. The Board notes that the evidence supports that
the incident occurred as alleged. The Board finds, however, that the medical evidence is
insufficient to establish that appellant’s back, neck or right shoulder condition are causally
related to the February 12, 2009 work incident. On April 30, 2009 the Office advised him of the
medical evidence needed to establish his claim. Appellant did not submit a rationalized medical
report from a physician that explains how the February 12, 2009 work incident caused or
aggravated his claimed conditions.
Appellant submitted treatment notes from Dr. Schindler dated February 17 and 26, 2009,
who diagnosed thoracic back strain. He reported loading boxes of ammunition onto a pallet at
work on February 12, 2009 and experiencing neck and back pain. Dr. Schindler noted that
appellant was a swimmer and weight lifter who injured his neck and muscles at the base of his
occiput which progressed to his upper and mid back. Appellant had lifted weights the prior
Thursday and his neck pain began later that day into the next day. The Board finds that
Dr. Schindler’s reports do not provide any clear support that appellant’s neck, back or shoulder
conditions are work related. Rather, he opined that it was unclear whether the injury was work
related. Dr. Schindler treated appellant in follow-up for neck pain with radicular symptoms and
diagnosed intervertebral cervical disc degeneration and backache with radicular symptoms.
Dr. Schindler did not specifically address how appellant’s employment incident caused or
aggravated any diagnosed medical condition.8 His reports are insufficient to establish

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).

4

appellant’s claim as he did not explain how lifting ammunition onto a pallet on
February 12, 2009 would cause or aggravate the diagnosed degenerative conditions.
On February 17, 2009 appellant was treated by Dr. Jain who diagnosed osteoarthritis of
the cervical and lumbar spine, arthralgia and left medial meniscal tear. Dr. Jain also noted that
appellant was an active weight lifter and swimmer. He treated appellant for cervical spine
symptoms and pain secondary to cervical spine degenerative disc disease and bilateral shoulder
pain secondary to joint osteoarthritis and rotator cuff tendinitis. Dr. Jain did not provide a
history of the February 12, 2009 incident or address how appellant’s work activities caused or
aggravated any diagnosed medical condition.9 Therefore, the reports are insufficient to meet
appellant’s burden of proof. The dispensary record of Dr. Falls noted physical restrictions but
did not address causal relationship.
The remainder of the medical evidence, including reports of diagnostic testing and
employer and VA records, is also insufficient to establish appellant’s claim. The x-ray and MRI
scan reports are insufficient as they fail to address causal relationship between appellant’s
diagnosed condition and the February 12, 2009 work incident. Other employing establishment
and VA medical records predate the February 12, 2009 traumatic incident and do not support that
it caused an injury. The Board also notes that the submitted medical records include documents
from physicians’ assistants and nurses. However, nurses and physicians’ assistants are not
physicians as defined under the Act. Their opinions are of no probative medical value.10 These
reports are insufficient to meet appellant’s burden of proof. Consequently, the medical evidence
is insufficient to establish that the February 12, 2009 lifting incident caused or aggravated a
diagnosed medical condition.
On appeal appellant contends that he sustained a muscle spasm at work on February 12,
2009 unrelated to his other injuries and that the Office incorrectly combined all of his injuries
together. The Board notes that his claim was denied because the medical evidence was
insufficient to establish that the February 12, 2009 lifting incident caused or aggravated a
diagnosed medical condition. The medical evidence submitted by appellant, does not provide a
rationalized opinion explaining how his diagnosed conditions were caused or aggravated by his
activities at work on February 12, 2009.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a back, neck and right shoulder injury causally related to his February 12, 2009
employment incident.

9

Id.

10

S.E., Docket No. 08-2214 (issued May 6, 2009). See 5 U.S.C. § 8101(2) (this subsection defines a “physician”
as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners
within the scope of their practice as defined by State law. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949)
(where the Board has held that a medical opinion, in general, can only be given by a qualified physician).

5

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

